Stephens, J.
In a suit in trover to recover an automobile and certain parts which the plaintiff had delivered to the defendant for the purpose of being sold for the plaintiff by the defendant, where the evidence authorized the inference that a sale of the automobile, which the defendant had made under such authority, had been rescinded by the defendant and the purchaser, with the consent of the plaintiff, and that *695the automobile had been returned by the purchaser and placed in the defendant’s possession, a verdict finding title in the plaintiff was authorized.
Decided April 14, 1921.
Trover; from Muscogee superior court — Judge Howard. July 10, 1920.
T. T. Miller, for plaintiff in error.
McGutchen & Bowden, contra.

Judgment affirmed.


Jenkins, P. J., and Sill, J., concur.